BY THE COURT.
Edward Parsons, as judgment creditor, brought an action in the Franklin Common Pleas to set aside a deed executed by the debtor, Howard Miller, to Warren Dorsey. It was charged in Parson’s petition that the deed was fraudulent and without adequate consideration. The Common Pleas entered judgment in favor of Miller. The case was appealed and the Court of Appeals held:
1. The consideration paid to Miller by Dorsey was fair and reasonable. Miller had bought the property at $3500 plus $100 for repairs. Dorsey paid practically the same consideration.
2. The charge of fraud has not been established. Dorsey had assumed the first mortgage when Miller first bought the property.
3. Dorsey had loaned Miller $1000 when he assumed the first mortgage, and gave a second mortgage for $471 when he purchased the house, releasing Miller’s note for a $1000.
4. The second mortgage was transferred to ' a loan company and largely expended in costs and expenses. The only basis left for the charge of fraud is that Dorsey officiated between Miller and Parsons in the attempted compromise of the latters claim before Dorsey took the conveyance.
5. This fact is not conclusive nor even sufficient evidence of fraud, standing alone.
6. Parsons has not made out his case by sufficient evidence and the decree is for Miller.